

Exhibit 10.42










DATE








Dear __________:


Kemper Corporation (“Company”) considers you to be a valued employee of the
“Employer” (as defined below). In recognition of the value of your continued
services to the Employer, the Company’s shareholders and other relevant
constituencies, the Company proposes the following agreement (“Agreement”) to
provide you with certain severance payments and benefits if your employment
terminates in connection with a “Change in Control” (as defined below) under
specified circumstances.
ARTICLE I

DEFINITIONS
1.1    Definitions
Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section, certain other capitalized terms being
defined elsewhere in this Agreement:
(a)     “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
(b)     “Annual Bonus” shall mean the higher of (i) the amount paid to you as
your annual bonus for the prior calendar year, or, if greater, the calendar year
prior to the Change in Control, or (ii) { ALTERNATIVES: [110] [150] } % of your
annual base salary as in effect immediately prior to your Qualifying
Termination, without regard to any decrease in such salary which would give rise
to Good Reason.
(c)    “Annualized Compensation” shall mean your rate of annual base salary as
in effect immediately prior to your Qualifying Termination, without regard to
any decrease in such salary which would give rise to Good Reason plus an amount
equal to your “Annual Bonus.”
(d)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.
(e)    “Board of Directors” shall mean the Board of Directors of the Company, or
any successor thereto.


1

--------------------------------------------------------------------------------




(f)    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Subsidiaries or Affiliates) representing 25% or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or
(iii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
(iv)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets immediately following which the individuals who
comprise the Board of Directors immediately prior thereto constitute at least a
majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.


2

--------------------------------------------------------------------------------




(g)     “Code” shall mean the Internal Revenue Code of 1986, as amended.
(h)     “Company” shall mean Kemper Corporation, a Delaware corporation, and any
successor as provided in Article IV.
(i)    “Confidential Information” shall mean any and all confidential
information, including without limitation any negotiations or agreements between
the Company or its Affiliates and third parties, business and marketing plans
and related materials, training materials, financial information, plans,
executive summaries, capitalization tables, budgets, and unpublished financial
statements; costs, prices, and licenses; employee, customer, supplier,
shareholder, partner or investor lists and/or data, products, technology,
know-how, business processes and business data, inventions, designs, patents,
trademarks, copyrights, trade secrets and business models; notes, sketches, flow
charts, formulas, blueprints, and elements thereof; databases, compilations, and
other intellectual property, whether written or otherwise, shall be deemed
“Confidential Information. Some or all of the Confidential Information may also
be entitled to protection as a “trade secret” under applicable state or federal
law.
(j)    “Disability” shall mean a physical or mental condition entitling you to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries or Affiliates, or if no such plan exists, causing you to be
unable to substantially perform your duties with the Employer for at least 6
months in any 12-month period.
(k)    “Employer” shall mean the Company or any Subsidiary or Affiliate of the
Company by which you are employed.
(l)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(m)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)     “Good Reason” shall mean the occurrence after any Change in Control, or
prior to a Change in Control under the circumstances described in clause (ii) of
the first sentence of the final paragraph of Section 2.1 hereof (treating all
references to a “Change in Control” in paragraphs (i) through (iii) below as
references to a “Potential Change in Control”), of any one or more of the
following events without your express written consent:
(i)    a reduction in your base salary as in effect immediately prior to the
Change in Control, or a material reduction in the compensation and benefit
plans, arrangements, policies and procedures, taken as a whole, provided to you
from those, taken as a whole, provided to you immediately prior to the Change in
Control;
(ii)    a material reduction in your job authority and responsibility as in
effect immediately prior to the Change in Control;


3

--------------------------------------------------------------------------------




(iii)    the Employer requires you to change the location of your job or office,
so that you will be based at a location more than thirty miles from the location
of your job or office immediately prior to the Change in Control;
(iv)    a successor company fails or refuses to assume the Company’s obligations
under this Agreement, as required by Article IV hereof; or
(v)    any purported termination of your employment which is not effected
pursuant to the terms of Section 7.5 hereof.
Notwithstanding any of the foregoing to the contrary, a termination by you shall
not constitute termination for Good Reason unless you shall first have delivered
to the Employer written notice setting forth with specificity the occurrence
deemed to give rise to a right to terminate for Good Reason (which notice must
be given no later than ninety (90) days after the occurrence of such event), and
the Employer failed to take appropriate corrective action with regard to such
occurrence claimed to constitute Good Reason for your resignation within thirty
(30) days following your notification of such occurrence.
(o)    “Just Cause” shall mean, with respect to a termination of your employment
with the Employer, (i) your engagement in egregious misconduct involving serious
moral turpitude to the extent that, in the reasonable judgment of the Company,
your credibility and reputation no longer conform to the standard of the
Company’s executives, (ii) your egregious violation of a material provision of
the Company’s Code of Business Conduct and Ethics, or (iii) your conviction or
entry of a plea of guilty or “nolo contenere” for the commission of a felony.
(p)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries or Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries or Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (v) any individual, entity or group whose
ownership of securities of the Company is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported) or (vi) Singleton Group LLC or any successor in
interest to such entity.
(q)    A “Potential Change in Control” shall be deemed to occur in the event
that (a) the Company enters into an agreement, the consummation of which would
result in a Change in Control, (b) the Company or any Person publicly announces
an intention to take or to consider taking action which, if consummated, would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired


4

--------------------------------------------------------------------------------




directly from the Company or any of its Subsidiaries or Affiliates) or (d) the
Board of Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
(r)    “Qualifying Termination” shall mean a termination of employment pursuant
to Section 2.1 entitling you to a Severance Payment pursuant to the terms of
this Agreement.
(s)     “Separation from Service” shall mean a separation from service as
defined in Code section 409A and the applicable regulations thereunder, without
giving effect to any elective provisions that may be available under such
definition except that in determining whether there is a separation from service
with the employer, the employer shall be determined as follows:
(i)    In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place it appears in Code section 1563(a)(1), (2) and (3); and
(ii)    In applying Treas. Reg. section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. section 1.414(c)-2.
(t)
“Severance Payment” shall mean the payment described in Section 2.2.

(u)
“Subsidiary” shall mean any entity at least 50% of the voting securities of
which are Beneficially Owned by the Company.

ARTICLE II    

SEVERANCE PAYMENTS
2.1    Right to Severance Payment
You shall be entitled to receive a Severance Payment from the Company in the
amount provided in Section 2.2 if the following circumstances apply:
(a)    (i) there has been a Change in Control, (ii) you are an active employee
at the time of the Change in Control, and (iii) within two years from and
including the date of the Change in Control, your employment is terminated by
the Employer for any reason (other than Just Cause or your death or Disability),
or you terminate your employment for Good Reason;
(b)    you execute a separate release agreement, in substantially the form
attached as Exhibit 1 hereto (“Release Agreement”), subject to applicable law in
effect at the time of execution, in accordance with the terms and timing set
forth therein; and


5

--------------------------------------------------------------------------------




(c)    you abide by the following restrictive covenant obligations:
(i)    Non-Disclosure Obligation: In order to facilitate your exposure and
access to Confidential Information for purposes of carrying out your job duties
on behalf of the Company and the Employer, you agree to treat and hold the
Confidential Information in the strictest confidence. You further agree that,
without the Company’s prior written consent, or as required by law, you will not
provide copies of or otherwise disclose the Confidential Information to any
person including, but not limited to, the media, any corporation, partnership,
group, individual or other entity, except as required to carry out your job
duties on behalf of the Company and the Employer. You further agree not to
exploit or make use, directly or indirectly, of such Confidential Information
without the express written consent of the Company, except to carry out your job
duties on behalf of the Company and the Employer. You understand that this
obligation survives beyond the termination of your employment.
(ii)    No Rights To Confidential Information: It is understood and agreed that
the disclosure of the Confidential Information by the Company and the Employer
shall not grant you any express, implied or other license or rights to the
Confidential Information, patents or trade secrets of the Company or any of its
Affiliates, whether or not patentable, nor shall it constitute or be deemed to
create a partnership, joint venture or other undertaking. Further, you agree not
to remove or otherwise alter any of the trademarks or service marks, serial
numbers, logos, copyrights, notices or other proprietary notices or indicia, if
any, fixed or attached to Confidential Information or any part thereof. You
shall not reverse-engineer, decompile, attempt to derive independently, or
disassemble any and all Confidential Information and technology disclosed during
your employment and shall not remove, overprint or deface any notice of
confidentiality, copyright, trademark, logo, legend or other notices of
ownership or confidentiality from any originals or copies of Confidential
Information.
(iii)    Return of Confidential Information: Upon the request of the Company at
any time, you will cease using and return to the Company (or, to the extent
agreed to in writing by the Company, delete) the Confidential Information and
all copies, summaries and extracts thereof (including without limitation any
notes, memoranda, notebooks, drawings, records, reports, files, documented
source and object codes and other documents and all copies or reproductions of
such materials) in your possession or under your control, whether prepared by
you or others.
(iv)    Proprietary Rights and Assignment Agreement: You hereby confirm that:
(i) you do not have any proprietary rights, including, without limitation,
copyright or other right, relating to any idea, product or any other development
of the Company or its Affiliates, and that all such respective rights belong
exclusively to the Company and its Affiliates, and (ii) that all rights, title
and interest in and to development and/or products, including, but not limited
to, trade secrets,


6

--------------------------------------------------------------------------------




Confidential Information, know-how, patents and other rights in connection
therewith developed by you or obtained by you from, for or on behalf of the
Company or its Affiliates, or with the contribution of your efforts and created
during the term of your relationship with the Company and its Affiliates, are
hereby assigned to the Company, and shall be the sole and exclusive property of
the Company and/or its applicable Affiliates. You shall execute all documents
necessary to assign any patents to the Company and otherwise transfer such
proprietary rights to the Company.
(v)    Non-Disparagement: You agree not to make statements to clients,
policyholders, suppliers or other business partners of the parties released
pursuant to the Release Agreement (“Released Parties”) or to other members of
the public that are in any way disparaging or negative towards the Released
Parties or their products and services.
(iv)    Injunctive Relief: Finally, you acknowledge that money damages would not
be a sufficient remedy for any breach of the terms of Sections 2.1(b) or (c) and
that the Company and its applicable Affiliates shall be entitled to injunctive
relief, specific performance and/or any other appropriate equitable remedy, in
addition to any other available legal remedies for any such breach, enforceable
in a court of law.


(d)    Nothing in this Agreement (including but not limited to the contemplated
release of claims, promise not to sue, acknowledgements, confidentiality,
cooperation, non-disparagement, and return of property provisions in Section 2.1
of this Agreement and/or in Exhibit 1 and ): (i) limits or affects your right to
challenge the validity of this Release under the Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act of 1990; (ii)
prevents you from filing a charge or complaint with, providing documents or
other information to, or participating in an investigation or proceeding
conducted by, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Securities and Exchange Commission, or any other federal,
state or local government agency; (iii) prevents you from exercising your rights
under Section 7 of the National Labor Relations Act to engage in protected,
concerted activity with other employees; or (iv) limits or affects any right you
may have to receive a payment from a government agency (and not the Company) for
information provided to such agency.
(e)    Notwithstanding your confidentiality and non-disclosure obligations under
this Agreement or otherwise, as provided in the Federal Defend Trade Secret Act,
you shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure
of a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or to your attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law; or (ii) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public.


7

--------------------------------------------------------------------------------




In addition, if prior to a Change in Control (i) your employment is terminated
by the Employer for any reason (other than Just Cause or your death or
Disability) or (ii) you terminate your employment following the occurrence of
any event that would give rise to Good Reason, and you reasonably demonstrate
that such termination or event giving rise to Good Reason, as the case may be,
(a) occurred at the request of a Person who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control or (b) otherwise
occurred in connection with, or in anticipation of, a Change in Control (whether
or not a Change in Control actually occurs), then for all purposes of this
Agreement the termination of your employment shall be deemed to have occurred
immediately following a Change in Control. There shall be an irrebuttable
presumption that (i) if your employment is terminated by the Employer for any
reason (other than Just Cause or your death or Disability) within ninety (90)
calendar days prior to the date of a Change in Control, or (ii) if you terminate
your employment following the occurrence of an event that would give rise to
Good Reason, which occurs within ninety (90) calendar days prior to the date of
a Change in Control, your termination shall be deemed to be a Qualifying
Termination. For purposes of subclause (a)(ii) above, to the extent permitted by
Section 409A of the Code, you will still be considered to be an active employee
if you are on sick leave, military leave or any other leave of absence approved
by the Employer.
2.2    Amount of Severance Payment
(a)    If you become entitled to a Severance Payment under this Agreement, the
Company shall pay to you a lump sum payment equal to { ALTERNATIVES: [two (2)]
[three (3)] } times one year’s Annualized Compensation, plus an amount equal to
your Annual Bonus, divided by 12, and multiplied by the number of whole months
during the relevant bonus year in which you were employed for at least one day.
(b)    In the event that you become entitled to a Severance Payment under this
Agreement, such Severance Payment shall be in lieu of payments and benefits
under any other severance plan or arrangement, including, without limitation,
the Kemper Corporation Employee General Severance Pay Plan.
2.3    Limitation on Payments
(a)    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by you (including any payment
or benefit received in connection with a Change in Control or the termination of
your employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Sections 2.2 and 2.6 of this Agreement, being
hereinafter referred to as “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (“Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
the cash severance payments shall first be reduced, and the noncash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total


8

--------------------------------------------------------------------------------




Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which you would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). The Total Payments shall be reduced by the Employer
in its reasonable discretion in the following order: (A) reduction of any cash
payment, excluding any cash payment with respect to the acceleration of equity
awards, that is otherwise payable to you that is exempt from Section 409A of the
Code, (B) reduction of any other payments or benefits otherwise payable to you
on a pro-rata basis or such other manner that complies with Section 409A of the
Code and (C) reduction of any payment with respect to the acceleration of equity
awards that is otherwise payable to you that is exempt from Section 409A of the
Code.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Total Payments
shall be taken into account which, in the written opinion of independent
auditors of nationally recognized standing (“Independent Advisors”) selected by
the Employer, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.
2.4    No Duty of Mitigation
The Company acknowledges that it would be very difficult and generally
impracticable to determine your ability to, or extent to which you may, mitigate
any damages or injuries you may incur by reason of the Change in Control. The
Company has taken this into account in entering into this Agreement and,
accordingly, the Company acknowledges and agrees that you shall have no duty to
mitigate any such damages and that you shall be entitled to receive your entire
Severance Payment regardless of any income which you may receive from other
sources following your termination after any Change in Control.
2.5    Time of Severance Payment
The Severance Payment to which you are entitled shall be paid to you, in cash
and in full,
{ ALTERNATIVES:


9

--------------------------------------------------------------------------------




FOR EXECUTIVES WITH SEVERANCE AGREEMENTS AS OF JUNE 30, 2016 (“GROUP A”):
[on or as soon as practicable following the first day of the seventh month
following your Separation from Service,]
FOR EXECUTIVES FIRST RECEIVING SEVERANCE AGREEMENTS AFTER JULY 1, 2016 (“GROUP
B”):
[within the sixty-day period following your Separation from Service,] }
provided that the Release Agreement has been executed and returned to the
Employer and any applicable revocation period has expired. If you should die
before all amounts payable to you have been paid, such unpaid amounts shall be
paid to your beneficiary under this Agreement or, if you have not designated
such a beneficiary in writing to the Company, to the personal representative(s)
of your estate as soon as possible following your death (and without regard to
the timing set out in the first sentence of this Section 2.5).
2.6    Life and Health Insurance Coverage
If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with the following additional benefits:
(a)    Life insurance coverage for you and your dependents, for a period of {
ALTERNATIVES: [two (2)] [three (3)] } years following your termination of
employment, having a face amount at least equal to the greater of (i) the amount
in effect for you (in your case) and/or your dependents (in the case of your
dependents) immediately prior to the Change in Control, or (ii) the amount in
effect for you (in your case) and/or your dependents (in the case of your
dependents) immediately prior to the Date of Termination, such coverage to be
provided under the same plan or plans under which you (in your case) or your
dependents (in the case of your dependents) were covered immediately prior to
the Change in Control (or Date of Termination, as applicable) or substantially
similar plan(s) established by the Company or any of its Subsidiaries or
Affiliates thereafter, and at no greater cost (“Active Employee Cost”) to you
(in your case) or your dependents (in the case of your dependents) than was
imposed pursuant to the plan(s) under which you (in your case) and/or your
dependents (in the case of your dependents) were covered immediately prior to
the Change in Control (or Date of Termination, as applicable), provided,
however, that until the first day of the seventh month following your Separation
from Service, you shall pay the entire cost of such coverage and shall be
reimbursed by the Company for the difference between such payments and the
Active Employee Cost on or as soon as possible following the first day of the
seventh month following your Separation from Service. { ADDITIONAL WORDING ONLY
FOR GROUP B: [Notwithstanding the foregoing, the requirement to pay the cost of
life insurance, followed by reimbursement by the Company on the first day of the
seventh month following your Separation from Service, shall only be applicable
to the extent the Company determines that the provision of a taxable benefit
under this Section 2.6(a) during the first six months following your Separation
from Service is not exempt from


10

--------------------------------------------------------------------------------




Code Section 409A by reason of the application of the short-term deferral
exemption and/or the separation pay plan exemption, found in Treasury Regulation
Section 1.409A-1(b)(4) and -1(b)(9)(iii), respectively.] }
(b)    You have the right to continue your health insurance coverage (including
any dental coverage) for you and your dependents under the same plan or plans
under which you were covered immediately prior to your termination of
employment, upon your payment of the
applicable premium (as defined by Code section 4980B(f)(4)) for such coverage
(such continuation of health insurance coverage is referred to herein as “COBRA
Coverage”). The Company shall pay you, in accordance with the timing specified
in Section 2.5, as an addition to the lump sum payment called for under Section
2.2, an amount equal to the excess of (A) the amount payable as a monthly
premium for COBRA Coverage (assuming you were to elect COBRA Coverage) over (B)
the monthly amount paid by an active employee for the same coverage (both
determined as of the date of your termination of employment), multiplied by {
ALTERNATIVES: [twenty-four (24)] [thirty-six (36)] }. This payment represents
generally the amount of the Company’s subsidy of employee group health for you
while employed (as a component of your total, regular compensation), but the
payment is an additional, taxable separation pay benefit, and is not linked to
or conditioned on your election of COBRA continuation coverage.
2.7    Outplacement Services
If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with a full range of outplacement services
provided for up to fifty-two (52) weeks by a reputable organization chosen by
the Company. These outplacement services will be paid for by the Company.
2.8    Withholding of Taxes
The Company or your Employer may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes required by applicable law to
be withheld.
2.9    No Setoff
The Company’s obligation to make Severance Payments to you pursuant to this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, but not limited to, any setoff,
counterclaim, recoupment, defense or other right which the Company or any of its
Subsidiaries or Affiliates may have against you or others.
2.10    Benefits Under Other Plans
The benefits that you may be entitled to receive pursuant to Sections 2.6 and
2.7 of this Agreement are not intended to be duplicative of any similar benefits
to which you may be entitled from the Company or any of its Subsidiaries or
Affiliates under any other severance plan, agreement, policy or program
maintained by the Company or any of its Subsidiaries or Affiliates. Accordingly,
the benefits to which you are entitled under Sections 2.6 and 2.7 shall be
reduced to take account of


11

--------------------------------------------------------------------------------




any other similar benefits to which you are entitled from the Company or any of
its Subsidiaries or Affiliates.
ARTICLE III    

OTHER RIGHTS AND BENEFITS NOT AFFECTED
3.1    Other Benefits
This Agreement does not provide a pension for you nor shall any payment
hereunder be characterized as deferred compensation. Except as set forth in
Sections 2.2(b) and 2.10, neither the provisions of this Agreement nor the
Severance Payment and other amounts and benefits provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish your rights as an
employee, whether existing now or hereafter, under any benefit, incentive,
retirement, equity-based award, stock purchase plan or any employment agreement
or other plan or arrangement not related to severance. Any such other amounts or
benefits payable shall be included, as necessary, for making any of the
calculations required under Section 2.3.
3.2    Employment Status
This Agreement does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Employer, nor does it impose on the
Company or any of its Subsidiaries or Affiliates any obligation to retain you in
your present or any other position, or to change the status of your employment
as an employee at will. Nothing in this Agreement shall in any way require the
Company or any of its Subsidiaries or Affiliates to provide you with any
severance benefits prior to a Change in Control (except that the foregoing shall
not modify the second and third sentences of Section 2.1), nor shall this
Agreement ever be construed in any way as establishing any policies or
requirements of the Company or any of its Subsidiaries or Affiliates for the
termination of your employment or the payment of severance benefits to you if
your employment terminates prior to a Change in Control, nor shall anything in
this Agreement in any way affect the right of the Company or any of its
Subsidiaries or Affiliates in its absolute discretion to change prior to a
Change in Control one or more benefit plans, including but not limited to
pension plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.
ARTICLE IV    

SUCCESSOR TO COMPANY
The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. In such event, the term
“Company,” as used in this Agreement, shall mean the Company as herein before
defined and any successor or


12

--------------------------------------------------------------------------------




assignee to the business or assets which by reason hereof becomes bound by the
terms and provisions of this Agreement.
ARTICLE V    

LEGAL FEES AND EXPENSES
The Company shall pay as they become due { ADDITIONAL WORDING ONLY FOR GROUP A:
[, but no sooner than the first day of the seventh month following your
Separation from Service,] } all legal fees, costs of arbitration and other
expenses incurred in good faith by you as a result of the Company’s refusal or
failure to make the Severance Payment and/or other amounts and benefits to which
you become entitled under this Agreement, as a result of the Company’s
contesting the validity, enforceability or interpretation of this Agreement or
of your right to benefits hereunder. A determination as to whether or not you
have acted in good faith shall be determined by the arbitrator based on the
facts and circumstances presented in the arbitration.


ARTICLE VI    

ARBITRATION
In lieu of litigation, any dispute or controversy arising under or in connection
with this Agreement not otherwise resolved through the claims procedure set
forth in Section 7.12 shall be settled by arbitration, consistent with the
arbitration agreement currently in effect by separate agreement with you and the
Employer, as that may be modified from time to time. In the event such
arbitration agreement is determined to be inapplicable or unenforceable
hereunder or if no such arbitration agreement is then in effect, you agree to
arbitrate any dispute related to this Agreement, that this Agreement provides
sufficient consideration for that obligation, and that the following terms and
conditions shall apply to any such arbitration hereunder: The arbitration shall
be conducted before a panel of three arbitrators sitting in a location selected
by you within fifty (50) miles from the location of your job with the Employer
immediately prior to the Change in Control (determined without regard to any
relocation thereof which would give rise to Good Reason), in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. All
expenses of such arbitration, including the fees and expenses of your counsel,
shall be borne, and paid as incurred, by the Company, { ADDITIONAL WORDING ONLY
FOR GROUP A: [but not earlier than the first day of the seventh month following
your Separation from Service,] } provided that the Company shall only be
required to pay your fees and expenses if they are incurred in good faith. You
shall be conclusively presumed to have acted in good faith unless and until the
arbitrator makes a final determination to the contrary. Notwithstanding any
provision of this Agreement to the contrary, you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. Nothing in this Article VI limits the Company’s rights to
enforce the terms and conditions of the covenant obligations set forth in
Section 2.1 (b) and (c) in a court of law.


13

--------------------------------------------------------------------------------




ARTICLE VII    

MISCELLANEOUS
7.1    Applicable Law
To the extent not preempted by the laws of the United States and in the interest
of interpreting this Agreement in a uniform manner with other similar agreements
being entered into by the Company with other of its and its Subsidiaries’ and
Affiliates’ employees regardless of the jurisdiction in which you are employed
or any other factor, the laws of the State of Illinois shall be the controlling
law in all matters relating to this Agreement, regardless of the choice-of-law
rules of the State of Illinois or any other jurisdiction.
7.2    Construction
No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statute, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail, but in such event the affected provision of
this Agreement shall be curtailed and limited only to the extent necessary to
bring such provision within the requirements of the law.
7.3    Severability
If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.
7.4    Headings
The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.
7.5    Termination Procedures
(a)    Notice of Termination. After a Change in Control and during the Term, any
purported termination of your employment (other than by reason of death) shall
be communicated by a written Notice of Termination from the Employer to you or
by you to the Employer in accordance with Section 7.10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated. Further, a Notice of Termination for Just Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the board of directors of
the Employer at a meeting of such board of directors which was called and held
for the purpose of considering such termination (after


14

--------------------------------------------------------------------------------




reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before such board of directors) finding that, in the good faith
opinion of such board of directors, you were guilty of conduct set forth in
clause (i) or (ii) of the definition of Just Cause herein, and specifying the
particulars thereof in detail.
(b)    Date of Termination. “Date of Termination,” with respect to any purported
termination of your employment after a Change in Control and during the Term,
shall mean (i) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period),
and (ii) if your employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Just Cause) and, in the case of a termination by you, shall not
be less than fifteen (15) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).
7.6    Assignability
Neither this Agreement nor any right or interest therein shall be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and you and
shall be enforceable by them and your legal personal representatives.
7.7    Entire Agreement
This Agreement constitutes the entire agreement between the Company and you
regarding the subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, written or oral, between the Company and you
with respect to the subject matter hereof.
7.8    Term
The term of this Agreement (“Term”) shall commence on the date set forth on page
one and shall continue in effect through December 31 of this year; provided,
however, that commencing on each January 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or you shall have given notice
not to extend the Term; and further provided, however, that if a Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than twenty-four (24) months beyond the month in which such Change in Control
occurred. If you become entitled to Severance Payments hereunder, this Agreement
shall continue and be effective until you (or the person(s) specified in Section
2.5) shall have received in full all Severance Payments and other benefits to
which you are entitled under this Agreement, at which time this Agreement shall
terminate for all purposes.


15

--------------------------------------------------------------------------------




7.9    Amendment
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Company. No waiver by the Company or you at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
No agreement or representations, written or oral, express or implied, with
respect to the subject matter hereof, have been made by either party which are
not expressly set forth in this Agreement.
7.10    Notices
For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given upon
delivery when personally delivered or sent by a recognized overnight courier
service in writing, addressed to the respective addresses last given by each
party to the other, provided that all notices to the Company or the Employer
shall be directed to the attention of the Board of Directors with a copy to the
General Counsel of the Company. No objection to the method of delivery may be
made if the written notice or other communication is actually received.
7.11    Administration
The Company has entered into agreements similar to this Agreement herein with
other employees of the Company and its Subsidiaries and Affiliates. These
agreements, taken together, constitute a welfare benefit plan within the meaning
of Section 3(1) of ERISA. The Administrator of such plan, within the meaning of
Section 3(16) of ERISA, and the Named Fiduciary thereof, within the meaning of
Section 402 of ERISA, is the Company.
7.12    Claims
If you believe you are entitled to a benefit under this Agreement, you may make
a claim for such benefit by filing with the Company a written statement setting
forth the amount and type of payment so claimed. The statement shall also set
forth the facts supporting the claim. The claim may be filed by mailing or
delivering it to the Secretary of the Company. Within ninety (90) calendar days
after receipt of such a claim, the Company shall notify you in writing of its
action on such claim and if such claim is not allowed in full, shall state the
following in a manner calculated to be understood by you:
(a)    The specific reason or reasons for the denial;


16

--------------------------------------------------------------------------------




(b)    Specific reference to pertinent provisions of this Agreement on which the
denial is based;
(c)    A description of any additional material or information necessary for you
to be entitled to the benefits that have been denied and an explanation of why
such material or information is necessary; and
(d)    An explanation of this Agreement’s claim review procedure.
If you disagree with the action taken by the Company, you or your duly
authorized representative may apply to the Company for a review of such action.
Such application shall be made within sixty (60) calendar days after receipt by
you of the notice of the Company’s action on your claim. The application for
review shall be filed in the same manner as the claim for benefits. In
connection with such review, you may inspect any documents or records pertinent
to the matter and may submit issues and comments in writing to the Company. A
decision by the Company shall be communicated to you within sixty (60) calendar
days after receipt of the application (unless special circumstances require an
extension of time, but in no event more than one hundred and twenty (120) days
after such receipt). The decision on review shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by you, and specific references to the pertinent provisions of this
Agreement on which the decision is based.


7.13    Individual Severance Agreement
This Agreement constitutes an individual severance agreement for purposes of the
Company’s Severance Plan (“Severance Plan”). Accordingly, you will not be
eligible to receive any severance payments or other benefits under the Severance
Plan if you are entitled to benefits under this Agreement.
{ ALTERNATIVES:
FOR GROUP A:
[7.14    409A Compliance
(a)    This Agreement shall be interpreted and administered in a manner so that
all amounts and/or benefits payable or provided hereunder shall be paid or
provided in a manner that is compliant with Code section 409A, including,
specifically, the requirement to delay certain payments to you during the first
six months following your Separation from Service, and to pay all amounts at a
fixed time or on a fixed or permissible schedule in relationship to the date of
your Separation from Service.
(b)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the requirements of Code section 409A apply to any amount or benefit that
would otherwise be payable or distributable hereunder by reason of your
termination of employment, such amount or benefit will not be payable or
distributable to you by reason of such circumstance


17

--------------------------------------------------------------------------------




unless the circumstances giving rise to such termination of employment
constitute a Separation from Service.
(c)    Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit is nonqualified deferred compensation for purposes of Code section
409A that would otherwise be payable or distributable under this Agreement by
reason of your Separation from Service, then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(i)    If the payment or distribution is payable in a lump sum, your right to
receive payment or distribution of such non-exempt deferred compensation will be
delayed until the earlier of your death or the first day of the seventh month
following your Separation from Service; and
(ii)    If the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following your Separation from Service will be
accumulated and your right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of your death or the first
day of the seventh month following your Separation from Service, whereupon the
accumulated amount will be paid or distributed to you on such date and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.
(d)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits that are not exempt from Code section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any of your
taxable years shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any of your other taxable years, provided
that the foregoing clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Code section 105(b) solely because
such arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect, and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expenses was incurred.]
FOR GROUP B:
[7.14    409A Exemption
(a)    All cash payments and all taxable benefits provided for under this
Agreement are intended to be exempt from Code Section 409A by reason of the
short-term deferral exemption and/or the separation pay plan exemption, found in
Treasury Regulation Section 1.409A-1(b)(4) and -1(b)(9)(iii), respectively, and
shall be interpreted and administered to the maximum extent permissible so as to
comply in all regards with the aforementioned exemptions.


18

--------------------------------------------------------------------------------




(b)    In the event any portion of the cash payments and/or taxable benefits
provided for under this Agreement are determined to be outside the scope of the
regulatory exemptions referred to in the preceding paragraph, such payments and
benefits shall be paid or provided following the time or schedule measured by
reference to your Separation from Service, and shall not be paid or provided
during the first six months following your Separation from Service (with
payments otherwise payable during such period to be paid on the first day of the
seventh month following your Separation from Service).] }


19

--------------------------------------------------------------------------------










If this Agreement is acceptable to you, please sign the enclosed copy of this
Agreement in the space provided below and return it to me.


Sincerely,
______________________________
[TYPED NAME]
{ ALTERNATIVES: [President and Chief Executive Officer] [Chairman of the Board]
}




ACCEPTED AND AGREED TO:
By: ________________________________
[TYPED NAME]
 




20

--------------------------------------------------------------------------------








EXHIBIT 1
GENERAL RELEASE AGREEMENT
This General Release Agreement (“Release Agreement”) is made between [NAME]
(“Employee”) and [EMPLOYER NAME AT TIME OF SIGNATURE], for itself and on behalf
of all of its affiliates (collectively, “Employer”), on the date last written
below.
BACKGROUND
Employee is party to a letter agreement providing for severance and other
benefits in connection with a change in control of Kemper Corporation, dated
[DATE] (“Severance Agreement”), which provides that certain benefits will be
provided subject to certain terms and conditions, including the execution of
this General Release Agreement.
TERMS AND CONDITIONS
In consideration of their mutual promises and undertakings described in the
Severance Agreement (incorporated herein by reference) and those described
below, Employee and Employer agree as follows:
1.     Employment Responsibilities End. Employee’s employment by Employer
{ALTERNATIVES: [shall end] [ended]} at the close of business on [DATE]
(“Termination Date”). Employee no longer will be authorized to transact business
or incur any expenses, obligations and liabilities on behalf of the Employer
after the Termination Date. Employee agrees not to seek reinstatement, future
employment, or other working relationship with the Employer or any of its
affiliates. Employee acknowledges and represents: (a) Employee has reported to
the Employer any and all work-related injuries incurred during employment; (b)
the Employer properly provided any leave of absence because of Employee’s or a
family member’s health condition and Employee has not been subjected to any
improper treatment, conduct or actions due to a request for or taking such
leave; and (c) Employee had the opportunity to provide the Employer with written
notice of any and all concerns regarding suspected ethical and compliance issues
or violations on the part of the Employer or any Released Party (as defined
below), and to report to the Employer any complaints, claims, or actions filed
against the Employer or any Released Party, subject to the provisions of the
second and third paragraphs of Section 4 below.
Employee further agrees that Employee has been paid all wages, benefits, and
other compensation owed to Employee by Employer through the Termination Date,
subject to the obligation of Employer for the payment of salary at Employee’s
current base rate through the Termination Date and all paid time off (PTO), if
any, that will be accrued but unpaid on the Termination Date. Any such accrued
and unpaid PTO will be paid to Employee no later than the next regularly
scheduled payday after the Termination Date. Employee agrees that Employee is
not entitled to any additional or future compensation or benefits other than
compensation and benefits provided under the Severance Agreement and/or
compensation and benefits, if any, arising under the retirement, welfare
benefits, bonus and equity compensation plans of Kemper Corporation to which
Employee may be entitled by virtue of Employee’s employment with Employer,
subject in


1

--------------------------------------------------------------------------------




all cases to the terms and conditions of the plans and agreements governing such
compensation and benefits. Without limitation to the above, Employee
acknowledges and agrees that Employee is not entitled to any severance pay
pursuant to the Kemper Corporation Employee General Severance Pay Plan.
2.     Unemployment Claims. Employer expressly agrees that the release language
in Section 4 below shall not prevent Employee from applying for unemployment
benefits to which Employee may be entitled under applicable law.
3.     Confidentiality and Return of Property.
(a) Employee acknowledges that the covenant obligations in paragraph 2.1 (b) and
(c) of the Severance Agreement survive his or her discharge and remain in full
force and effect.
(b) Employee agrees to return to Employer all Employer credit cards,
identification cards, access cards and keys to Employer’s properties or
facilities that Employee may have in her possession. Employee shall return any
and all Employer confidential files and all Employer confidential and
proprietary information that Employee may have in his or her possession.
Employee shall also return any and all of Employer’s property, including but not
limited to, computer equipment, peripherals, printers, and company vehicles.
4.     Consideration to Employer - Release of Claims and Agreement Not to Sue.
Except as stated below, Employee hereby forever releases, discharges and holds
harmless Employer and its respective parent company, subsidiaries, affiliates,
predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents (“the Released
Parties”) from any claim or cause of action whatsoever which Employee either has
or may have against Employer resulting from or arising out of or related to
Employee’s employment by Employer, or the termination of that employment,
including any claims or causes of action Employee has or may have pursuant to
the Age Discrimination in Employment Act (“ADEA”); the Older Workers Benefit
Protection Act of 1990 (“OWBPA”); Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991; the Americans with Disabilities Act;
the Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; the
Illinois Human Rights Act; the Employer Retirement Income Security Act of 1974;
and any other law or regulation of any local, state or federal jurisdiction.
This release does not apply to any claims or rights that may arise after the
date that Employee signs this Release Agreement, or relate to the consideration
for this Release Agreement, vested rights under the Employer’s employee benefit
plans as applicable on the date Employee signs this Release Agreement, or any
claims that the controlling law clearly states may not be released by private
agreement. Furthermore, this release does not waive any rights Employee might
have to indemnification as a corporate officer pursuant to Kemper Corporation’s
certificate of incorporation and bylaws, applicable benefit plan documents, or
by applicable statutory or common law.
Nothing in this Release Agreement (including but not limited to the release of
claims, promise not to sue, Employee acknowledgements, confidentiality,
cooperation, non-disparagement, and return of property provisions): (a) limits
or affects Employee’s right to challenge the validity of this release under the
ADEA or the OWBPA; (b) prevents Employee from filing a charge or


2

--------------------------------------------------------------------------------




complaint with, providing documents or other information to, or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local government agency;  or (c)
prevents Employee from exercising his or her rights under Section 7 of the
National Labor Relations Act to engage in protected, concerted activity with
other employees, although by signing this Release Agreement Employee is waiving
his or her right to recover any individual relief (including any backpay,
frontpay, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by or on behalf of Employee,
except for any right Employee may have to receive a payment from a government
agency (and not the Employer) for information provided to such agency, or other
waiver prohibited by applicable law.
Other than an arbitration action for breach of this Release Agreement, Employee
expressly acknowledges that if Employee files any claim or lawsuit in a court or
arbitration proceeding regarding any matter described in this Release Agreement,
Employer may be entitled to recover from Employee some or all money paid under
this Release Agreement, and if Employer prevails, Employee agrees to pay
attorneys’ fees and costs incurred in defending against such action, to the
extent permitted by law.
Notwithstanding Employee’s confidentiality and non-disclosure obligations under
this Release Agreement or otherwise, as provided in the Federal Defend Trade
Secret Act, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or to Employee’s
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public.
5.     No Admission of Liability. Nothing in this Release Agreement shall be
construed to be an admission of liability by Employer and its respective parent
company, subsidiaries, affiliates, predecessors, successors and assigns, and
their officers, directors, shareholders, principals, employees, insurers, and
agents for any alleged violation of any of Employee’s statutory rights or any
common law duty imposed upon Employer.
6.     Adequate Consideration. Employee agrees that the consideration provided
for in the Severance Agreement is above and beyond any amounts already owed to
Employee and is adequate consideration for all promises and releases contained
in this Release Agreement.
7.     Non-waiver. The waiver by either party of a breach of any provision of
this Release Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of the same or any other provision of this
Release Agreement.
8.     Notices. Any notices required or permitted to be given under this Release
Agreement shall be deemed to have been duly given upon delivery when personally
delivered or sent by a recognized overnight courier service in writing to
Employee’s residence as last shown on Employer’s


3

--------------------------------------------------------------------------------




employment records, in the case of Employee, or to [EMPLOYER NAME AND CONTACT
TITLE AND ADDRESS AT TIME OF SIGNATURE], in the case of Employer.
9.     Successors and Assigns. Except as otherwise provided in specific
provisions above, this Release Agreement shall be binding upon and inure to the
benefit of Employee, Employee’s spouse, Employee’s heirs, executors,
administrators, designated beneficiaries and upon anyone claiming under Employee
or Employee’s spouse, and shall be binding upon and inure to the benefit of
Employer and its successors and assigns. Employee warrants and represents that,
except as provided herein, no right, claim, cause of action or demand, or any
part thereof, which Employee may have arising out of or in any way related to
Employee’s employment with Employer, has been or will be assigned, granted or
transferred in any way to any other person, entity, firm or corporation, in any
manner, including by subrogation or by operation of marital property rights.
10.     Severability. If a court or other body of competent jurisdiction should
determine that any term or provision of this Release Agreement is invalid or
unenforceable, such term or provision shall be reformed rather than voided, if
possible, in accordance with the purposes stated in this Release Agreement and
with applicable law, and all other terms and provisions of this Release
Agreement shall be deemed valid and enforceable to the extent possible.
11.     Oral Agreements; Applicable Law. The parties acknowledge that there are
no oral agreements or understandings that conflict with, modify, supplement or
supersede the terms and conditions of this Release Agreement. This Release
Agreement shall be construed under the laws of the State of Illinois applicable
to contracts entered into and to be performed in the State of Illinois.
12.     Representations and Warranties. By signing below, the Employee
represents and warrants that Employee has been advised in writing to consult
with an attorney before signing this Release Agreement, and Employee has had the
opportunity to do so if desired. Employee acknowledges that this Release
Agreement has been delivered to Employee on [DATE] and understands that Employee
has up to twenty-one (21) days following such date to sign and return this
Release Agreement to Employer. Employee agrees that any changes made to this
Release Agreement do not restart the running of the 21-day period.
The Employee further acknowledges and understands that some portions of the
payments and/or benefits described in the Severance Agreement and this Release
Agreement, are the consideration to the Employee for waiving rights under the
ADEA referenced in Section 4 and for Employee’s obligations described in Section
3.
Finally, Employee understands that Employee has the right within seven (7) days
of the signing of this Release Agreement to revoke Employee’s waiver of rights
to claim damages under the ADEA. If Employee does revoke that waiver within the
seven (7) day period, the Release Agreement shall be null and void.
Any such revocation must be in writing and in delivered to Employer in
compliance with the notice provisions of Section 8 no later than the seventh day
after execution of this Release Agreement.


4

--------------------------------------------------------------------------------




13.     Employee Cooperation and Assistance. Employee agrees to cooperate fully
with Employer in the defense or prosecution of any lawsuits, arbitrations, or
any other types of proceedings, and in the preparation of any response to any
examination or investigation by any government entity or agency, and with
respect to any other claims or matters (all such lawsuits, arbitrations,
proceedings, examinations, investigation, claims and matters being collectively
referred to as “Proceedings”), arising out of or in any way related to the
policies, practices, or conduct of Employer and its affiliates during the time
Employee was employed by Employer, and shall testify fully and truthfully in
connection therewith. In addition, Employee agrees that, upon reasonable notice,
Employee will participate in such informal interviews by counsel for Employer as
may be reasonably necessary to ascertain Employee’s knowledge concerning the
facts relating to any such Proceedings, and to cooperate with such counsel in
providing testimony whether through deposition or affidavit in any such
Proceeding.
Employee agrees to immediately notify Employer if he or she is served with legal
process to compel her to disclose any information related to either his or her
employment with Employer or information regarding one or more of its affiliates,
unless prohibited by law. Employee further agrees to immediately notify Employer
if he or she is contacted regarding any legal claim or legal matter related to
her employment with Employer, unless prohibited by applicable law.


Caution: This Release Agreement includes a release of certain specified rights.
Employer hereby advises Employee to read it and to consult with an attorney
prior to signing it.
TO EVIDENCE THEIR AGREEMENT, the parties have executed this document as of the
date last written below.
[EMPLOYEE NAME]            [EMPLOYER NAME AT TIME OF EXECUTION]


By:                         
[OFFICER NAME]






Dated:                         Dated:                         




5

--------------------------------------------------------------------------------










ATTACHMENT A
Seven Day Right to Revocation
Acknowledgment Form


I, [EMPLOYEE NAME], hereby acknowledge that [EMPLOYER NAME AT TIME OF EXECUTION]
tendered a General Release Agreement offer which I voluntarily agreed to accept
on___________, 20___ a date at least seven days prior to today’s date.
I certify that seven calendar days have elapsed since my voluntary acceptance of
this above-referenced offer (i.e. seven days have elapsed since the above date),
and that I have voluntarily chosen not to revoke my acceptance of the
above-referenced General Release Agreement.
Signed this ___ day of ________________, 20__




                            
Employee Signature






6